Order filed January 5, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00055-CV
                                     ____________

                       DIANA RUTH LOVELL, Appellant
                                   V.
                   CHRISTOPHER WELDON MARTIN, Appellee


                        On Appeal from the 246th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-18060

                                      _____________

                                   NO. 14-11-01048-CV
                                     _____________

                IN RE CHRISTOPHER WELDON MARTIN, Relator


                                ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS


                                        ORDER

       On January 18, 2011, Diana Ruth Lovell filed a notice of appeal from the trial
court’s order signed November 2, 2010. That appeal was assigned to this court under our
appellate case number 14-11-00055-CV. On December 7, 2011, Christopher Weldon
Martin filed a petition for writ of mandamus asking this court to (1) order the trial court to
rule on certain motions, or (2) expedite the appeal. The original proceeding has been
assigned our case number 14-11-01048-CV.

       Today, the court, on its own motion, orders that the petition for writ of mandamus
be considered with the appeal. The cases are scheduled for oral argument on February
14, 2012, at 1:30 p.m. The parties shall have fifteen minutes per side for argument in the
consolidated cases, with appellant/relator reserving any time desired for rebuttal.

       The court further requests the real party in interest in case number 14-11-01048-CV,
who is the appellant in appeal number 14-11-00055-CV, to file a response to the petition
for writ of mandamus. The response is due on or before January 27, 2012.



                                          PER CURIAM




                                             2